DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,8-9,15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al (10,681,754) in view of Sartori et al (2015/0282234).
With respect to claims 1,9,15, Agiwal discloses a system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising detecting a request to create a connection 1829 (fig 18) between a first resource 1811 (fig 18) and a second resource 1825 (fig 18) (col 41, lines 44-51, “the UE #1 1811 transmits a direct connection request message to the MME #1 1815 through an eNB of the UE #1 1811, i.e., the eNB #1 1813 at operations 1829 and 1831”), wherein the request is received from a computing device 1815 (fig 18), obtaining, from the computing device, identification of the first resource, authenticating, based on obtaining the identification of the first resource 1837 (fig 18) (col 41, lines 45-65), wherein the identifying that the first UE and the second UE are connected to different public land mobile networks (PLMNs)”), obtaining connection information for the connection between the first resource and the second resource 1835 – 1859 (fig 18), (cols 41-42), and triggering creation of the connection using the connection information 1865 (fig 18).
Although Agiwal discloses using a radio resource control (RRC) for connecting the MME#1 to the UE#1 (1861, fig 18).  Agiwal does not explicitly disclose the first resource (UE#1) being located in a proximity of the computing device (MME#1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the MME#1 and the UE#1 would have to be in proximity to each other in order to use the RRC connection. Further, Sartori discloses a system for managing device-to-device (D2D) communication by using a RRC connection for  connecting proximity server with UEs (para [0043], “In an embodiment, disclosed herein is a method in a proximity server for managing device-to-device (D2D) communication within a network includes receiving, at the proximity server, a request to initiate group communication from an enhanced Node B (eNB); establishing, by the proximity server, a radio resource control (RRC) connection with UEs in the group; obtaining, by the proximity server, proximity information for UEs in the group; notifying, by the proximity server, each eNB that serves at least one of the UEs in the group of the group information”; para [0168], “At block 1806, the proximity server determines whether it has received an indication to initiate group communication.  If no, then the method 1800 may end.  If yes, then the method 1800 proceeds to block 1808 where the proximity server establishes an RRC connection with all UEs in the group.  At block 1810, the proximity server obtains proximity information for all UEs in the group”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal by using the proximity server for connecting the UEs, taught by Sartori, to decrease signaling overhead in a communication system supporting a D2D scheme.

With respect to claim 4, Agiwal discloses wherein the requestor is authenticated 1333 (fig 13) based on identification information 1329 (fig 13) obtained from the computing device MME (fig 13).

With respect to claim 8, Agiwal discloses wherein the connection information identifies operations to be performed to create the connection 1633 – 1639 (fig 16), and wherein the first resource and the second resource exchange data via the connection 1659 (fig 16).

Claims 2,10,16 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al (10,681,754) in view of Sartori et al (2015/0282234) and Carlo (2021/0073707).
With respect to claims 2,10,16, Agiwal does not disclose wherein the identification of the first resource is obtained from of the computing device, and wherein the computing device obtains the identification of the first resource by scanning visual indicia located on the first resource using a camera of the computing device. Carlo discloses a method comprising: obtains the identification of the first resource by The tester 131 may scan or capture the battery identifier designation (SKU or UPC barcode, etc.) embodying the identifier 105 to obtain the identifier 105 using a camera or barcode reader”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal by obtaining identification of a resource using a camera, as taught by Carlo, to identify the resource faster.

Claims 3,11,17 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al (10,681,754) in view of Sartori et al (2015/0282234) and Pragada et al (2013/0287012).
With respect to claims 3,11,17, Agiwal does not disclose wherein the identification of the second resource comprises a globally unique identifier. Pragada discloses a D2D connecting system using a globally unique identifier (para [0244], “The ProSe area may be associated with an identifier which may be a global unique identifier.  Such an identifier may be broadcasted by the cells in that ProSe area.  The ProSe area identifier may also be exchanged between the WTRUs, or between a WTRU and a network entity in dedicated RRC messages or NAS messages.  The ProSe area identifier may be used by a WTRU or a network entity”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal by using a globally unique identifier, as taught by Pragada, to share the identification globally.

Allowable Subject Matter
Claims 5-7,12-14,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fail to disclose or render obvious a system wherein triggering creation of the connection comprises negotiating a most secure connection available between the first resource and the second resource (claim 5) or wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: in response to detecting a failure in the creation of the connection; engaging a third party to complete the connection (claim 6) or wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: in response to detecting a failure in the creation of the connection, sending step-by-step instructions to the computing device to complete the connection (claim 7), which structurally arranged and functionally operated as claimed in claims 5-7.

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument on claims 1-20, refer to above discussion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        05/03/2021